DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 are allowed. 
Takanezawa (US 2007/0300272, hereinafter Takanezawa) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Takanezawa fails to teach or suggest “…a processor included in either one terminal of the imaging terminal and the display terminal is programmed to execute an adjustment necessity or non-necessity determination function of determining necessity or non-necessity of adjustment for phase deviation between an imaging timing of the imaging terminal and a display timing of the display terminal according to the communication delay time and a pre-decided threshold 25time, and  207 a processor included in either one terminal of the imaging terminal and the display terminal is programmed to execute a phase adjustment function of adjusting a phase of the imaging timing or the display timing when the adjustment of the phase deviation is determined to be necessary 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 9-12 recite similarly allowed limitations.
Dependent claims 2-8 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takanezawa is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Takanezawa discloses that when a request for a transmitting method of video frames of the client apparatus is received in a communicating unit to communicate with said client apparatus, whether the received request for the transmitting method of the video frames is a request for the transmitting method of the video frames for recording or a request for the transmitting method of the video frames for a live display is discriminated.  If the received request for the transmitting method of the video frames is the request for the transmitting method of the video frames for recording, each of the video frames formed in an image sensing unit is temporarily stored in a memory and each of the stored video frames is transmitted.  If the received request for the transmitting method of the video frames is the request for the transmitting method of the video frames for the live display, a process for transmitting the latest frame among the video frames formed in the image sensing unit is repetitively executed (Abstract). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696